Willson, Judge.
This conviction is for burglary by force in the night. As presented to us in the record, there is not a particle of evidence that the defendant entered the house by force. It was proved that the front door of the house was bolted on the. inside, but it was not proved that there were not other doors in the house through which the defendant may have entered. There may have been another door, open, through which the defendant may have entered the house, and, if he so entered, it was not by force, and was not burglary.
There is no evidence showing, or even tending to show, how he entered the house, whether by breaking a door, or through an open door, or through a window, or by way of the chimney, or through the floor, wall or roof of the house. We are not informed by the evidence anything in regard to the construction of the house, how many doors and windows were in it, whether open or closed at the time of the entry, except as to the front door. We must hold that the conviction is not supported by the evidence, and therefore the judgment is reversed and the cause Is remanded.

Reversed and remanded.